DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a stimulation surface comprising at least one of…node” is vague as it is unclear if the stimulation surface can comprise more than one of the housing, housing portion, and node.  It is suggested to delete “at least”. 
In claim 3, the claim does not seem to be further limiting claim 1 and it is suggested to delete claim 3.  
Claim 12 is vague for having the control circuit comprising the capacitor.  Claim 1 has set forth there are two different elements—a control circuit and a capacitor--and therefore the control circuit cannot be the capacitor in claim 12. 
In claim 17, “an output stage” and “a stimulation current source” are inferentially included and unclear if they are being positively recited or functionally recited.  If they are meant to be positively recited, then it is suggested to first state the system further comprises these elements.
In claim 18, “a stimulation generation module” is inferentially included. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter which was not described in the original specification is the control circuit configured to “actively” maintain a voltage on the capacitor to maintain the stimulation surface at a predefined voltage/range, in combination with the other elements or functions in the claim(s).  The original disclosure did not describe, or use the word, “actively” maintaining a voltage on the capacitor and it is unclear where there is support for this in the specification.  In addition, the original disclosure did not disclose the stimulation surface comprising “at least one” of a housing, housing portion, or a stimulation node, in combination with the other elements or functions in the claim(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 13, and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Marnfeldt (2019/0299006).  Marnfeldt discloses a single battery/energy source (e.g. element 14, paras. 66, 92, etc.), with a control circuit  having at least one capacitor, switches, and voltage/current sources (e.g. microprocessor and associated switches, circuitry, pdac/ndac voltage or current sources, figures 5, 9a/b, 12a, 13a, etc.) to maintain the housing/housing portion/stimulation node/stimulation surface at a predefined voltage or voltage range (e.g. abstract, paras. 23-24, 68, 71, 72, 75, 102, etc.), where the system delivers stimulation from the implantable device and has monitoring circuitry to monitor the voltage/current through the housing/housing portion/stimulation node/stimulation surface (e.g. paras. 32, 33, 55, 62-67, 92, etc.) to adjust the voltage.
As to the new claim limitation of the control circuit configured to actively maintain a voltage on the capacitor, note that the claim does not state it is for “actively” maintaining a voltage on the stimulation surface at a predefined voltage or within a predefined voltage range.  While Marnfeldt may use a capacitor to “passively” maintain the stimulation surface at a predefined voltage or within a predefined voltage range, the claims do not preclude this passive maintaining of the surface. In addition, Marnfeldt does disclose specifically maintaining the stimulation surface at a predefined voltage or within a predefined voltage range (e.g. abstract, paras. 68, 102, etc.).  As to the limitation of actively maintaining a voltage on the capacitor, Marnfeldt does this through closed loop control of the compliance voltage, attaching a plate of the capacitor to a reference voltage, or an amplifier driving the voltage of a plate of the capacitor (e.g. paras. 66, 71, 102-112, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt.  Marnfeldt discloses the use of pdac and ndac current sources supplying current as part of the control circuit (e.g. figure 9a, etc.) used to deliver stimulation, and the supply voltage being above 0V (e.g. para. 81, etc.), but does not disclose the use of series switches between the current sources (e.g. claims 14 and 15), the supply voltage being from about 0-50V/5-30V/20-30V (e.g. claims 9-11), and using a bridge/Hbridge circuit in the control circuit (e.g. claims 7-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Marnfeldt, with the use of series switches between the current sources, the supply voltage being from about 0-50V/5-30V/20-30V, and using a bridge/Hbridge circuit in the control circuit, as is well known and common knowledge in the art (see mpep 2144), to provide the predictable results of: allowing the pdac and ndac to be used separately to sink or source the current when delivering the stimulation; providing a voltage that can operate the circuitry and that provides an effective voltage to stimulate and treat the tissue; and allowing the voltage/current to be easily applied in either direction across the circuitry nodes/stimulation nodes to deliver power in either direction and allows for biphasic pulses to be applied across the tissue to provide therapy that has no net charge.  In addition, for the different ranges of the supply voltage, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the supply voltage to have a range from about 0-50V/5-30V/20-30V, because Applicant has not disclosed that the voltage ranges from about 0-50V/5-30V/20-30V provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with voltage ranges above 0 as taught by Marnfeldt, because it provides a range of voltages to effectively provide stimulation and power the circuitry.  Therefore, it would have been an obvious matter of design choice to modify Marnfeldt to obtain the invention as specified in the claim(s).

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.  Note that the “actively” maintaining is drawn to a voltage on the capacitor, not to the stimulation surface.

Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/7/22